Grant, J.
(after stating the facts). 1. The court committed no error. The amendment was justified by section 953?, 2 How. Stat. We can conceive of no more appropriate application of this statute than to the case before us. It is impossible that the respondent should have been prejudiced by the amendment. The statute expressly provides for an amendment “in the name or description of any person or body * * * alleged to have been injured by the commission of the offense, or the Christian or surname of any person, * * * and in all cases whenever the variance between the facts alleged in the indictment and those proved by the evidence are not material to the merits of the case.” People v. Hamilton, 76 Mich. 215; People v. Price, 74 Mich. 37.
2. The people, desiring to introduce in evidence a paper which was in the possession of the defendant, gave written notice to him and to his counsel to produce the paper upon the trial, or parol evidence would be given of its contents. Hpon the trial the people proved the service of this notice, and read it to the court in the presence of the *170jury. It is assigned as error that the counsel was permitted to read this notice in the presence and hearing of the jury. We do not think this of enough importance to justify a discussion or a reversal of the case. The people were bound to give notice to produce the,paper, and to produce proof of service of the notice, in order to give parol evidence of its contents.
The conviction is affirmed, and the court below directed to proceed to sentence.
The other Justices concurred.